Felton, Chief Judge.
In an action to recover the full purchase price of a photoengraving machine sold to the plaintiff under an express warranty that the purchase was to be subject to the plaintiff’s complete approval, with no contractual provision for notice, where the plaintiff testified that it had notified the defendant-seller on numerous occasions of its dissatisfaction with the machine, had reminded the defendant of *759the money-back warranty at the time of payment for the machine, and had requested the defendant to remove, the machine, which was not done, and the defendant’s evidence was that the plaintiff had operated the machine continuously for almost two years and had had some operator problems but had not complained of the operation of the machine itself, it was a question for the jury to determine whether or not the plaintiff gave the seller notice of its dissatisfaction with the machine within a reasonable time after its acceptance of the machine so as to preserve its reliance upon the express warranty; therefore, the court did not err in denying the plaintiff’s motion for judgment notwithstanding the verdict. Bennett v. Brown, 28 Ga. App. 256 (110 SE 745); 41 ALR2d 817.
Decided May 22, 1964.
Zachary & Hunter, John C. Hunter, W. E. Zachary, for plaintiff in error.
Claude Hambrick, contra.

Judgment affirmed.


Frankum and Pannell, JJ., concur.